
	

113 S1236 IS: Respect for Marriage Act
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1236
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mrs. Feinstein (for
			 herself, Ms. Baldwin,
			 Mr. Baucus, Mr.
			 Bennet, Mr. Blumenthal,
			 Mrs. Boxer, Mr.
			 Brown, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Coons, Mr.
			 Cowan, Mr. Durbin,
			 Mr. Franken, Mrs. Gillibrand, Mr.
			 Harkin, Mr. Heinrich,
			 Ms. Hirono, Mr.
			 Kaine, Mr. King,
			 Ms. Klobuchar, Mr. Leahy, Mr.
			 Levin, Mrs. McCaskill,
			 Mr. Menendez, Mr. Merkley, Ms.
			 Mikulski, Mr. Murphy,
			 Mrs. Murray, Mr. Reed, Mr.
			 Sanders, Mr. Schatz,
			 Mr. Schumer, Mrs. Shaheen, Ms.
			 Stabenow, Mr. Udall of
			 Colorado, Mr. Udall of New
			 Mexico, Ms. Warren,
			 Mr. Whitehouse, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To repeal the Defense of Marriage Act and ensure respect
		  for State regulation of marriage.
	
	
		1.Short titleThis Act may be cited as the
			 Respect for Marriage
			 Act.
		2.Repeal of
			 section added to title 28, United States Code, by section 2 of the Defense of
			 Marriage ActSection 1738C of
			 title 28, United States Code, is repealed, and the table of sections at the
			 beginning of chapter 115 of title 28, United States Code, is amended by
			 striking the item relating to that section.
		3.Marriage
			 recognitionSection 7 of title
			 1, United States Code, is amended to read as follows:
			
				7.Marriage
					(a)For the purposes of any Federal law in
				which marital status is a factor, an individual shall be considered married if
				that individual’s marriage is valid in the State where the marriage was entered
				into or, in the case of a marriage entered into outside any State, if the
				marriage is valid in the place where entered into and the marriage could have
				been entered into in a State.
					(b)In this section,
				the term State means a State, the District of Columbia, the
				Commonwealth of Puerto Rico, or any other territory or possession of the United
				States.
					.
				
		
